Title: John Walshe and Others to the Commissioners, 20 November 1778
From: Walshe, John,Wardell, Jonathan,Hills, S.,Moore, William,Borland, Archibald,Douglas, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Novr. 20th 1778. Brest Road
     
     Memorial of the Officers late of his Britanic Majesty’s Sloop Drake, Captn. Wm. Moore of the Patience Brig, Archibald Borland of the Tryal Schooner, John Douglass of the Sally Sloop, Prisoners on board the said Brig.
     Sheweth.
     That your Memorialists were brought into this Road of Brest on the 7th May last and on the 11th were put on board this Vessel and allowed the Cabin to be in, which they were untill September 11th. when a French Officer came on board and turned them out, and placed the Guard in the said Cabin, since which, they have been among the Foremast Men, and not allowed to walk the Quarter Deck.
     That they are under the continual apprehension when it blows hard, of driving on shore and loosing their Lives on the Rocks, the Anchors being too light, and the Cables rotten, and not fit to be trusted, and no Spare Anchors and Cables to bring the Vessel up, shou’d she part from those she is moored with.
     That the Seamen are in danger (should they escape the Rocks) of perishing on board, there being no lower Deck in this Vessel, and some of the People on board have not Clothes to skreen them from the Cold in Winter, and others that are oblig’d to lie on the wet Ballast in the Hold, not having Beds, it is needless to observe how unfriendly these Things are to Health.
     That they are informed they are allowed a Pound of Bread, a Pound and a half of Beef and half a Pint of Brandy a Day, which allowance they have never since the departure of the Ranger received, and the quantity they do receive bad in Quality, the Bread in particular being full of Vermin and not fit for Men to eat.
     That they are in danger of going altogether without Provisions and Water, in boisterous Weather, the Vessel lying a great way from the shore, which renders it hazardous for a Boat to attend us, and we they have never more than three Days Provisions on board at a time, and a Gale of Wind at the approaching Season, may last two or three Weeks.
     That it is now seven Months since they have been confin’d within the narrow Limits of a Vessels Sides, and have suffered in their Health, for want of Exercise, therefore request that the American Plenipotentiaries take it into their most serious consideration and admit them on Parole, and favour them with an Answer.
     And your Memorialists subscribe themselves with due respect their most Obedt. Servants
     
      John Walshe—Master late of the Drake
      Jno Wardell—Purser Ditto
      S. Hills—Surgeon Ditto
      Wm. Moor—Captain of the Patience
      Archd. Borland —Tryall
      John Douglas —Sally
     
     
      N.B. Since the departure of the Ranger, two good Cables were taken away from this Vessel, and two under sized ones substituted.
     
    